298 S.W.3d 591 (2009)
William TRIPLETT, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92693.
Missouri Court of Appeals, Eastern District, Division Three.
December 8, 2009.
Gwenda Renee' Robinson, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, Terrence M. Messonnier, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
William Triplett appeals the judgment denying his Rule 24.035 motion for post-conviction relief without ah evidentiary hearing. We find that the motion court's findings of fact and conclusions of law are not clearly erroneous. An extended opinion would have no precedential value. We affirm the judgment of the motion court under Rule 84.16(b).